Title: To Benjamin Franklin from Joseph Priestley, 19 April 1771
From: Priestley, Joseph
To: Franklin, Benjamin

Dear Sir
Leeds, 19 Apr. 1771
I am glad that you have received your Comm Bonon. safe. I thank you for the use of them, and think myself [fortunate] in having an opportunity of doing you the smallest favour. I told you I either had or expect very soon to be possessed of the memoirs of all the philosophical societies, of note, in Europe, and the following account of the price of them will, I fancy, be sufficient for your purpose.
A complete edition of the memoirs of the Royal Society at Paris cannot, I imagine, be bought for less than £120. My Amsterdam edition at hand will cost about £30. NB The Memoires Anciennes are 11 Vols, and comprehend the Ouvrages Adoptés.
Memoires de Mathematique et de Physique 5 Vols 4to, about £5 5s. 0d. These are generally quoted by the name of Memoires Presentées or Memoires de Savans Etrangers.
Miscellania Berolinensia 3 Vols 4[to] £1 11s. 6d. Of the modern Berlin Memoirs, 23 Vols 4to have been published. The last is for the year 1767. They may perhaps cost 15s. at a medium, which is £17 5s. 0d. Commentaria Bononiensia 6 Vols 4to. I am told there are three or four more, and I think they will not be less than a pound a piece: £10 0s. 0d.
Miscellania Taurinensia 3 Vols 4to. £2 6s. 0d.
Of the Acta Helvetica I have 5 Vols 4to the last for 1762. I believe there are four or five more. They may perhaps cost half a guinea a Vol £5 5s. 0d.
The Dantzig Society in High Dutch, 3 Vols 4to. Mine, I think, cost me 18s. a Vol, at Hamburgh. I remember I thought them very dear: £2 12s. 0d. Of The Drontheim Society in High Dutch 8vo. I have three volumes. I think Mr. Heydinger told me there are 3 more. He charged me 5s. a Vol: £1 10s. 0d. Of the Royal Society in Sweden I have 17 Vols. 8vo the last for 1757 (a translation into High Dutch). I expect the remainder to the present time every day. They will then cost 5s. a Vol.: £6 15s. 0d.
The Petersburg Memoirs I have not yet received, but I remember I expected that they would cost me £30. Acta Hafniensia I have not yet got, and want much. They are 2 Vols 4to, and may perhaps be had for £1 10s. 0d.

The Acta Naturae Curiosorum Caesariensia have been published, with some change of title, for I believe near a century, a Vol 4to every year. The Acta Nova are 4 Vols. perhaps 15[s.]. I have 9 Vols of the title preceding them, but they are not the whole, and contain very little philosophical knowledge, consisting almost wholly of Medical articles. The Acta Nova and the 12 Vols (I think there are) of the title preceding them will probably cost £12 0s. 0d.
Of the Acta Upsaliensia I know nothing.
Of the Acta Chymica Holmiensia, by Hierni, I have 2 Vols in 12mo. I believe no more are published. 6s. 0d.
Essays Physical and literary of a Society at Edinburgh, 2 Vols 8vo 12s. 0d.
Of the Philosophical and Medical Society at Breslau I know nothing.
Of an Philosophical Transactions I need not say anything.
This, Dear Sir, is all the intelligance I am able to give you concerning these Societies, and the price of their publications, omitting the Acta Eruditorum, or Acta Lipsiensia, Journal des Scavans, and several others, which are chiefly accounts of books, tho’ they contain several Original Essays.
All the sums I have mentioned, you will find amount to £216 16s. 6d. Taking in the Philosophical Transactions, and those of which I have no information; and together with the old Acta Curiosorum Caesariensia, £300 will, perhaps, be about the sum requested for your purpose.
Commentarii Societatis Gottingensis 4 Vols quarto at 15s.: £3 0s. 0d.

You give me pleasure by your account of the success of my subscription. If it indemnify me for what is past I shall be very happy; but that, I am afraid, is more than I can expect. We begin to print this week. I expect the first proof every hour. I print a thousand. You say nothing of the patronage of the king, which you thought it possible to procure. I am, with the greatest respect, Dear Sir, yours sincerely
J Priestley
